Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 7/25/22 and Examiner’s amendment of 8/9/22. 

EXAMINER’S AMENDMENT
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was given by Applicant’s Representative, Steven Lessoff, on 8/9/22 via telephone interview.

	Please replace claims 1, 18, 19, 23 and 24 with the following claims; 
1. (Currently amended) A method of identifying a name of an active application that is performing a suspicious activity and that is sending a communication from a device to a network, the method configured to be performed on the device even when the device does not supply explicit information about the active application, the method comprising: 
Intercepting an http header from the communication from the device to the network; 
searching in a User-Agent field of said http header of the communication for an irrelevant phrase that is not relevant to identifying desired information including said active application on the device; 
converting said User-Agent field into a truncated string by removing the irrelevant phrase found in said searching and throwing out the irrelevant phrase, said truncated string consisting of text that remains from the User-Agent field after said removing the irrelevant phrase; 
identifying in the truncated string text characteristic of the active application that is sending the communication; and
recovering a name of the active application that is sending the communication from the device based on the text characteristic of the active application;
sending a real time notification to a user of the device via a user interface of the device, said notification including said name of the active application from said recovering.

18. (Currently amended) A system for identifying a name of an active application that is acting suspiciously and sending a communication from a user device to a network; the system configured to be performed even when the device does not supply explicit information about the active application, the system comprising: 
a proxy application running on said user device, said proxy application configured for: intercepting the communication from the device; 
searching in a User-Agent field of an http header of the communication for an irrelevant phrase that is not relevant to the information being sought to identifying the name of said active application;
converting said User-Agent field into a truncated string by removing the irrelevant phrase found in said searching; 
identifying text characteristic of the active application in said truncated string; 
recognizing the text characteristic of the active application sending the communication;
recovering a name of the active application based on the text characteristic of the active application;
sending a real time notification to a user of the device via a user interface of the device, said notification including said name of the active application from said recovering.

19. (Currently amended) The system of claim 18, further comprising: a long list of applications and a short list of applications and wherein said proxy application is configured for said recognizing to be text characteristic of an application from said short list and when an application from said short list is not found, further search from said long list.

23. (Currently amended) The method of claim 1, wherein said suspicious activity includes at least one of accessing prohibited content, accessing suspicious content, use of the application at a prohibited time, accessing the application at a prohibited location, activation of the application for too much time, accessing a prohibited web site, or accessing a suspicious web site. 

24. (Currently amended) The system of claim 18, wherein said acting suspiciously includes at least one of accessing prohibited content, accessing suspicious content, use of the application at a prohibited time, accessing the application at a prohibited location, activation of the application for too much time, accessing a prohibited web site, or accessing a suspicious web site.
 
Reason for Allowance
II.	Claims 8 and 12 are newly canceled. 
Claims 23-24 are newly added.  
Claims 1-2, 4, 6-7, 9-10 and 13-21 and 23-24 are allowed.
Independent claims 1, 18 and dependent claims 2, 4, 6-7, 9-10 and 13-17, 19-21 and 23-24 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claim 18 as a whole. 
Since the closest prior art and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1 and similarly recited in independent claim 18, then independent claims 1, 18 and their respective dependent claims 2, 4, 6-7, 9-10 and 13-17, 19-21 and 23-24 are allowable.  

III.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

V.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        8/10/22